Citation Nr: 0021566	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, daughter, and two sons



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  He died on September [redacted], 1994.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
the cause of the veteran's death.


REMAND

By an order issued on February 22, 2000, the United States 
Court of Appeals for Veterans Claims (Court) vacated a May 
24, 1999 decision of the Board of Veterans' Appeals (Board) 
that denied an appeal of entitlement to service connection 
for the cause of the veteran's death.  By its order, the 
Court also remanded this issue to the Board for the purpose 
of compliance with the terms of a prior remand order issued 
by the Board in November 1997.  The Court found that the 
order had not been complied with, and that the May 24, 1999 
Board decision did not contain adequate reasons and bases. 

In November 1997, the Board remanded the case to the RO to 
request VA hospital and/or outpatient treatment records from 
the VA Medical Centers located in Erie, Butler, and 
Pittsburgh, Pennsylvania, as well as private treatment 
records from the Saint Vincent's Hospital, Franklin Hospital, 
and the Oil City Hospital, dated from January 1991 to 
September 1994.  The November 1997 Board Remand also 
requested the RO to seek an independent medical opinion based 
on the entire claims file.  During the Remand, the appellant 
also indicated that the veteran was treated at other 
hospitals, namely Warren General Hospital, Titusville 
Hospital, and Butler General Hospital.  The Joint Motion 
indicated that it did not appear that the RO sought or 
obtained any records from the private hospitals listed in the 
November 1997 Board Remand, and that, as a consequence, a 
January 1999 medical opinion of the cause of the veteran's 
death did not include a review of all treatment records.  
This case is now being remanded for the purpose of complying 
with the Court's Remand order and to comply with the Board's 
November 1997 Remand order.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998). 

For the reasons indicated, this case is REMANDED to the RO 
for the following action:

1.  The RO should request private 
treatment records of the veteran from the 
Saint Vincent's Hospital, Franklin 
Hospital, and the Oil City Hospital, 
dated from January 1991 to September 
1994, as well as any treatment records 
from Warren General Hospital, Titusville 
Hospital, and Butler General Hospital.  
All records obtained should be associated 
with the claims file.  If any of the 
putative medical records cannot be 
obtained, the RO must place a notation to 
that effect in the claims file.  

2.  Thereafter, the RO should obtain a VA 
medical opinion from an examiner who has 
not previously reviewed the cause of 
death issue.  The examiner is requested 
to conduct a thorough review of the 
entire claims file and offer a medical 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected pulmonary tuberculosis caused 
his death, or contributed materially or 
substantially to cause his death.

3.  The claim for service connection for 
the cause of the veteran's death should 
then be reviewed by the RO.  If the 
benefit requested on appeal is not 
granted, the RO should issue a 
supplemental statement of the case to the 
appellant and her representative, and a 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purposes of this remand are to comply with the prior 
Court and Board Remand orders noted above (Stegall, supra) 
and the duty to assist the appellant in the development of 
her claim (Ivey v. Derwinski, 2 Vet. App. 320 (1992)).  The 
appellant has a right to present any additional evidence or 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


